Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 9-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., (U.S. Pub. No. 2017/0237939 A1) and in view of Jang et al., (U.S. Pub. No. 2017/0064307 A1).
As per claim 1, Han teaches a de-blocking filter device in an image encoder or an image decoder, for deblocking transform block boundaries of transform blocks within a coding block coded in inter prediction mode, the transform blocks including a first transform block and a second transform block that is adjacent to the first transform block, (fig. 4-5, and 9), comprising: a memory comprising instructions (“memory” el. 150 of fig. 1 and [0026-0027], “the memory 150 can include any non-transitory computer-usable or computer-readable medium, such as any tangible device that can, for example, contain, store communicate, or transport the instructions 160”); and a processor (“processor” el. 140 of fig. 1 and [0025]) in communication with the memory (fig. 1) and upon execution of the instructions, is configured to: determine when a boundary between the first transform block and the second transform block is a transform block boundary (“identify boundary corresponding to current transform block an adjacent transform block” el. 830 of fig. 9 and [0075]). Han does not explicitly disclose  at least one of the first transform block or the second transform block has one or more non-zero transform coefficients a value of a boundary strength (BS) parameter for the boundary between the first transform block and the second transform block to be a first value.
However, Jang teaches at least one of the first transform block of the second transform block has one or more non-zero transform coefficients ([0089-0093] and fig. 4-5; “the transform unit containing the sample q0 contains one or more non-zero transform coefficients”) a value of boundary strength (BS) parameter for the boundary between the first transform block and the second transform block to be a first value ([0089-0090] and fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jang with Han in order to reduce the complexity of hardware and software without deterioration of image quality, [0085].
As per claim 2, Han (modified by Jang) as a whole teaches everything as claimed above, see claim 1. In addition, Han teaches wherein the boundary between the first transform and the second transform block is a sub-block transform (SBT) boundary ([0076] and fig. 7).
As per claim 3, Han (modified by Jang) as a whole teaches everything as claimed above, see claim 1.  Although Han teaches wherein the transform blocks further include a third transform block that is adjacent to the second transform block (fig. 7), Han does not explicitly disclose when a boundary between the second transform block and the third transform block is a sub block transform (SBT) boundary and at least one of the second transform block or the third transform block has one or more non-zero coefficients, a value of a boundary strength parameter for the boundary between the second transform block and the third transform block to be the first value; or determine, when the boundary between the second transform block and the third transform block is a sub block transform, SBT transform boundary and both the second transform block and the third transform block have zero transform coefficients, a value of boundary strength parameter for the boundary between the second transform block and the third transform block to be a second value. 
However, Jang teaches when a boundary between the second transform block and the third transform block is a sub block transform (SBT) boundary and at least one of the second transform block or the third transform block has one or more non-zero coefficients ([0089-0093] and fig. 4-5; “the transform unit containing the sample q0 contains one or more non-zero transform coefficients”), a value of a boundary strength parameter for the boundary between the second transform block and the third transform block to be the first value (fig. 4; [0089-0093] note the boundary strength as bS=1 between the bottom right and bottom left blocks, which reads on a value of the boundary strength parameter for the boundary between the second transform block and third transform block to be the first value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jang with Han in order to reduce the complexity of hardware and software without deterioration of image quality, [0085].
As per claim 4, Han (modified by Jang) as a whole teaches everything as claimed above, see claim 3. Han does not explicitly disclose in response to a determination that the boundary between the second transform block and the third transform block is aligned with an n x n sample grid, determine, when the boundary between the second transform block and the third transform block is a SBT boundary and at least one of the second transform block or the third transform block has one or more non-zero transform coefficients, a value of boundary strength parameter for the boundary between the second transform block and the third transform block is to be the first value; or in response to a determination that the boundary between the second transform block and the third transform block is aligned with an n x n sample grid, determine, when the boundary between the second transform block and the third transform block is a sub block transform, SBT boundary and both the second transform block and the third transform block have zero transform coefficients, a value of a boundary strength parameter for the boundary between the second transform block and the third block to be the second value.
However, Jang teaches response to a determination that the boundary between the second transform block and the third transform block is aligned with an n x n sample grid (fig. 4-5; [0081-0084] and [0094]), determine, when the boundary between the second transform block and the third transform block is a SBT boundary and at least one of the second transform block or the third transform block has one or more non-zero transform coefficients (fig. 4; note the 4 x 4 sub-blocks and bs value= 1 which indicates at one the transform units contain one or more non-zero coefficients), a value of boundary strength parameter for the boundary between the second transform block and the third transform block is to be the first value ([0087-0090], fig. 4-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jang with Han in order to reduce the complexity of hardware and software without deterioration of image quality, [0085].
As per claim 5, Han (modified by Jang) as a whole teaches everything as claimed above, see claim 1. Han does not explicitly disclose wherein the first value is 1. 
However, Jang teaches wherein the first value is 1 ([0089-0090]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jang with Han in order to reduce the complexity of hardware and software without deterioration of image quality, [0085].
As per claim 6, Han (modified by Jang) as a whole teaches everything as claimed above, see claim 3. In addition, Jang teaches wherein the second vale is zero ([0087-0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jang with Han in order to reduce the complexity of hardware and software without deterioration of image quality, [0085].
As per claim 7, Han (modified by Jang) as a whole teaches everything as claimed above, see claim 1. Han does not explicitly disclose wherein the transform block boundary between the first transform block and the second transform block is to be de-blocked only if the transform block boundary between the first transform block and the second transform block is aligned with an nxn sample grid, wherein n is an integer. 
However, Jang teaches wherein the transform block boundary between the first transform block and the second transform block is to be de-blocked only if the transform block boundary between the first transform block and the second transform block is aligned with an nxn sample grid, wherein n is an integer ([0081-0082], [0084] and [0094] and fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jang with Han in order to reduce the complexity of hardware and software without deterioration of image quality, [0085].
As per claim 9, Han (modified by Jang) as a whole teaches everything as claimed above, see claim 7. Han does not explicitly disclose wherein the n is 4 or 8.
However, Jang teaches wherein n is 4 or 8 ([0081-0082], [0084], [0094] and fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jang with Han  in order to reduce the complexity of hardware and software without deterioration of image quality, [0085].
As per claim 10, Han (modified by Jang) as a whole teaches everything as claimed above, see claim 7.  Although Han teaches wherein the second transform block being luma samples or the second transform block  being chroma samples (fig. 6), Han does not explicitly disclose wherein the n x n sample grid is 4 x 4 sample grid for samples of the first transform block or the n x n sample grid is 8 x8 sample grid for samples of the first transform block.
However, Jang teaches wherein the n x n sample grid is 4 x 4 sample grid for samples of the first transform block or the n x n sample grid is 8 x8 sample grid for samples of the first transform block (fig. 4 and [0081-0082]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jang with Han in order to reduce the complexity of hardware and software without deterioration of image quality, [0085].
As per claim 11, Han (modified by Jang) as a whole teaches everything as claimed above, see claim 1. In addition, Han teaches wherein, when the coding block is divided in a horizontal direction, the transform block boundary between the first transform block and the second transform block is a horizontal transform block boundary, or when the coding block is divided in a vertical direction, the transform block boundary between the first transform block and the second transform block is a vertical transform block boundary (fig. 7 el. 714 and [0072], [0074]). 
As per claim 12, Han (modified by Jang) as a whole teaches everything as claimed above, see claim 1. In addition, Han teaches wherein the coding block is coded using a sub block transform (SBT) tool or the transform block boundary between the first transform and the second transform block is caused by the SBT tool (see fig. 7-8). 
As per claim 13, Han (modified by Jang) as a whole teaches everything as claimed above, see claim 1. Han does not explicitly disclose in response to a determination that the transform block boundary between the first transform block and the second transform block is aligned with an n x n sample grid, determine, when the boundary between the first transform block and the second transform (SBT) boundary and at least one of the first transform block of the second transform block has one or more non-zero transform coefficients, a value of a boundary strength parameter for the boundary between the first transform block and the second transform block to be the first value, wherein n is an integer. 
However, Jang teaches in response to a determination that the transform block boundary between the first transform block and the second transform block is aligned with an n x n sample grid, determine, when the boundary between the first transform block and the second transform (SBT) boundary and at least one of the first transform block of the second transform block has one or more non-zero transform coefficients, a value of a boundary strength parameter for the boundary between the first transform block and the second transform block to be the first value, wherein n is an integer (fig. 4-6; [0081-0084], [0087-0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jang with Han in order to reduce the complexity of hardware and software without deterioration of image quality, [0085].
As per claim 14, Han (modified by Jang) as a whole teaches everything as claimed above, see claim 13. Han does not explicitly disclose wherein n is 4 or 8. 
However, Jang teaches wherein n is 4 or 8 (see fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jang with Han in order to reduce the complexity of hardware and software without deterioration of image quality, [0085].
As per claim 15, Han (modified by Jang) as a whole teaches everything as claimed above, see claim 13. Although Han teaches wherein the second transform block being luma samples or the second transform block  being chroma samples (fig. 6), Han does not explicitly disclose wherein the n x n sample grid is 4 x 4 sample grid for samples of the first transform block or the n x n sample grid is 8 x8 sample grid for samples of the first transform block.
However, Jang teaches wherein the n x n sample grid is 4 x 4 sample grid for samples of the first transform block or the n x n sample grid is 8 x8 sample grid for samples of the first transform block (fig. 4 and [0081-0082]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jang with Han in order to reduce the complexity of hardware and software without deterioration of image quality, [0085].
As per claim 16, which is the corresponding deblocking method for deblocking transform block boundary with the limitations of the de-blocking filter device as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 
As per claim 17, which is the corresponding deblocking method for deblocking transform block boundary with the limitations of the de-blocking filter device as recited in claim 2, thus the rejection and analysis made for claim 2 also applies here. 
As per claim 18, which is the corresponding deblocking method for deblocking transform block boundary with the limitations of the de-blocking filter device as recited in claim 3, thus the rejection and analysis made for claim 3 also applies here. 
As per claim 19, which is the corresponding deblocking method for deblocking transform block boundary with the limitations of the de-blocking filter device as recited in claim 5, thus the rejection and analysis made for claim 5 also applies here. 
As per claim 20, which is the corresponding deblocking method for deblocking transform block boundary with the limitations of the de-blocking filter device as recited in claim 6, thus the rejection and analysis made for claim 6 also applies here. 
As per claim 21, which is the corresponding deblocking method for deblocking transform block boundary with the limitations of the de-blocking filter device as recited in claim 7, thus the rejection and analysis made for claim 7 also applies here. 
As per claim 22, which is the corresponding deblocking method for deblocking transform block boundary with the limitations of the de-blocking filter device as recited in claim 10, thus the rejection and analysis made for claim 10 also applies here. 
As per claim 23, which is the corresponding deblocking method for deblocking transform block boundary with the limitations of the de-blocking filter device as recited in claim 11, thus the rejection and analysis made for claim 11 also applies here. 
As per claim 24, which is the corresponding deblocking method for deblocking transform block boundary with the limitations of the de-blocking filter device as recited in claim 12, thus the rejection and analysis made for claim 12 also applies here. 
As per claim 25, which is the corresponding non-transitory computer-readable medium storing computer instructions that, when executed by one or more processors, cause the one or more processor to perform operations of deblocking transform block boundaries of transform blocks with the limitations of the de-blocking filter device as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., (2017/0237939 A1) in view Jang et al., (U.S. Pub. No. 2017/00064307 A1) and further in view of Andersson et al., “CE11: Deblocking for 4 x N, N x 4 and 8 x N and N x 8 block boundaries that not are aligned with 8 x 8 grid (test 11.2.1)”; as listed in the IDS filed 10/28/2022.
As per claim 8, Han (modified by Jang) as a whole teaches everything as claimed above, see claim 1. Han does not explicitly disclose wherein the transform block boundary between the first transform block and the second transform block is to be de-blocked even if the transform blocks boundary between the first and second transform block is not aligned with an nxn sample grid, wherein n is an integer. 
However, Andersson teaches wherein the transform block boundary between the first transform block and the second transform block is to be de-blocked even if the transform blocks boundary between the first and second transform block is not aligned with an nxn sample grid, wherein n is an integer (title, and abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Andersson with Han (modified by Jang) for the benefit of providing improved image quality. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sauer et al., (U.S. Pub. No. 2022/0132144) Devices and Methods for Coding a Picture by Partitioning It Into Slices Comprising Tiles”
Han et al., (U.S. Pub. No. 2017/0237980 A1) “Entropy Coding Transform Partitioning Information”
Zan et al., (U.S. Pub. No. 2011/0116545 A1) “Method and Devices For In-Loop Video Deblocking”.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486